

EXHIBIT 10.19


Service Agreement No. 79133


Revision No. 5








SST SERVICE AGREEMENT








THIS AGREEMENT is made and entered into this 19 day of November, 2014, by and
between COLUMBIA GAS TRANSMISSION, LLC ("Transporter") and UGI UTILITIES INC.
("Shipper").




WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:




Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive service in accordance with the provisions of the effective SST Rate
Schedule and applicable General Terms and Conditions of Transporter's FERC Gas
Tariff, Fourth Revised Volume No. 1 ("Tariff'), on file with the Federal Energy
Regulatory Commission ("Commission"), as the same may be amended or superseded
in accordance with the rules and regulations of the Commission. The maximum
obligation of Transporter to deliver gas hereunder to or for Shipper, the
designation of the points of delivery at which Transporter shall deliver or
cause gas to be delivered to or for Shipper, and the points of receipt at which
Shipper shall deliver or cause gas to be delivered, are specified in Appendix A,
as the same may be amended from time to time by agreement between Shipper and
Transporter, or in accordance with the rules and regulations of the Commission.




Section 2. Term. Service under this Agreement shall commence as of December 1,
2014, and shall continue in full force and effect until June 30, 2023.
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Shipper may have under the Commission's
regulations and Transporter's Tariff.




Section 3. Rates. Shipper shall pay Transporter the charges and furnish
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Service Agreement. Transporter may agree to discount its rate to Shipper below
Transporter's maximum rate, but not less than Transporter's minimum rate. Such
discounted rate may apply to: (a) specified quantities (contract demand or
commodity quantities); (b) specified quantities above or below a certain level
or all quantities if quantities exceed a certain level; (c) quantities during
specified time periods; (d) quantities at specified points, locations, or other
defined geographical areas; (e) that a specified discounted rate will apply in a
specified relationship to the quantities actually transported (i.e., that the
reservation charge will
be adjusted in a specified relationship to quantities actually transported); (f)
production and/or reserves committed by the Shipper; and (g) based on a formula
including, but not limited to, published index prices for specific receipt
and/or delivery points or other agreed-upon pricing points, provided that the
resulting rate shall be no lower than the minimum nor higher than the maximum
applicable rate set forth in the Tariff. In addition, the discount agreement may
include a provision that if one rate component which was at or below the
applicable maximum rate at the time the discount agreement was executed
subsequently exceeds the applicable maximum rate due to a change in
Transporter's maximum rate so that such rate component must be adjusted downward
to equal the new applicable maximum rate, then other rate components may be
adjusted upward to achieve the agreed overall rate, so long as none of the
resulting rate components exceed the maximum rate applicable to that rate
component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sections.
However, nothing
contained herein shall be construed to alter a refund obligation under
applicable law for any period during which rates, which had been charged under a
discount agreement, exceeded rates which ultimately are found to be just and
reasonable.


Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at 5151 San Felipe, Suite 2500, Houston, Texas 77056, Attention:
Customer Services and notices to Shipper shall be



--------------------------------------------------------------------------------



addressed to it at UGI Utilities Inc., 2525 N. 12th Street, Reading, PA 19605,
Attention: Claire Neri, until changed by either party by written notice.




Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreement(s): SST No.
79133, Revision No. 4.




UGI UTILITIES INC.                    COLUMBIA GAS TRANSMISSION, LLC




By                             By                        


Title                            Title                        


Date                            Date                        











--------------------------------------------------------------------------------





Revision No.     5






Appendix A to Service Agreement No. 79133
Under Rate Schedule SST
between Columbia Gas Transmission, LLC ("Transporter")
and UGI Utilities Inc. ("Shipper")








Transportation Demand




Begin
Date
End
Date
Transportation
Demand Dth/day
Recurrence
Interval
December 1, 2014
March 31,2017
114,649
10/1 - 3/31
December 1, 2014
March 31,2017
57,324
4/1 - 9/30
April 1, 2017
March 31, 2020
20,782
10/1-3/31
April 1, 2017
March 31, 2020
10,391
4/1 - 9/30
April 1, 2020
June 30, 2023
10,000
10/1 - 3/31
April 1, 2020
June 30, 2023
5,000
4/1 - 9/30
 
 


Primary Receipt Points
 
 
 
 


Maximum
 
 
 
Daily
Begin End Scheduling Scheduling Quantity Recurrence
Date
Date
Point No.
Point Name
(Dth/day)
Interval
December 1, 2014
March 31, 2017
STOR
RP Storage Point TCO
114,649
10/1-3/31
December 1, 2014
March 31,2017
STOR
RP Storage Point TCO
57,324
4/1 - 9/30
April 1, 2017
March 31, 2020
STOR
RP Storage Point TCO
20,782
10/1-3/31
April 1,2017
March 31, 2020
STOR
RP Storage Point TCO
10,391
4/1 - 9/30
April 1, 2020
June 30, 2023
STOR
RP Storage Point TCO
10,000
10/1-3/31
April 1, 2020
June 30, 2023
STOR
RP Storage Point TCO
5,000
4/1 - 9/30






--------------------------------------------------------------------------------




Begin
Date


End
Date
Scheduling Point No.
Scheduling Point Name
Measuring Point No.
Measuring Point Name
Maximum Daily Delivery Obligation (Dth/day) 1/
Design Daily Quantity (Dth/day) 1/
Minimum Delivery Pressure Obligation (psig) 1/
Recurrence Interval
December 1, 2014
March 31,2017
72-23
UGI CORP-23
600012
ROSEDALE
6,170
 
100
10/1 - 3/31
December 1, 2014
March 31,2017
72-23
UGI CORP-23
600013
TATAMY
7,800
 
400
10/1 - 3/31
December 1, 2014
March 31,2017
72-23
UGI CORP-23
600018
BOYERTOWN
4,050
 
400
10/1 - 3/31
December 1, 2014
March 31,2017
72-23
UGI CORP-23
600020
BIRDSBORO
22,422
 
400
10/1 - 3/31
December 1, 2014
March 31,2017
72-23
UGI CORP-23
600021
TEMPLE
20,811
 
 
10/1 - 3/31
December 1, 2014
March 31,2017
72-23
UGI CORP-23
600023
BALLY
11,000
 
 
10/1 - 3/31
December 1, 2014
March 31,2017
72-23
UGI CORP-23
600032
DAUPHIN
20,811
 
 
10/1 - 3/31
December 1, 2014
March 31,2017
72-23
UGI CORP-23
637254
UGI/CONECTIV
91,180
 
430
10/1 - 3/31
December 1, 2014
March 31, 2017
72-23
UGI CORP-23
600012
ROSEDALE
4,381
 
100
4/1 - 9/30
December 1, 2014
March 31, 2017
72-23
UGI CORP-23
600013
TATAMY
5,538
 
400
4/1 - 9/30
December 1, 2014
March 31,2017
72-23
UGI CORP-23
600018
BOYERTOWN
2,876
 
400
4/1 - 9/30
December 1, 2014
March 31,2017
72-23
UGI CORP-23
600020
BIRDSBORO
15,902
 
400
4/1 - 9/30
December 1, 2014
March 31, 2017
72-23
UGI CORP-23
600021
TEMPLE
14,776
 
 
4/1 - 9/30
December 1, 2014
March 31,2017
72-23
UGI CORP-23
600023
BALLY
7,810
 
 
4/1 - 9/30
December 1, 2014
March 31, 2017
72-23
UGI CORP-23
600032
DAUPHIN
14,776
 
 
4/1 - 9/30
December 1, 2014
March 31, 2017
72-23
UGI CORP-23
637254
UGI/CONECTIV
63,440
 
430
4/1 - 9/30
April 1, 2017
March 31, 2020
72-23
UGI CORP-23
637254
UGI/CONECTIV
6,180
 
430
10/1 - 3/31
April 1, 2017
March 31, 2020
72-23
UGI CORP-23
600020
BIRDSBORO
41
 
400
4/1 - 9/30
April 1, 2017
March 31, 2020
72-23
UGI CORP-23
637254
UGI/CONECTIV
3,090
 
430
4/1 - 9/30




--------------------------------------------------------------------------------




December 1, 2014
March 31, 2017
72-25
UGI CORP-25
600019
MILLWAY
15,376
 
400
10/1 - 3/31
December 1, 2014
March 31,2017
72-25
UGI CORP-25
600030
HARRISBURG
34,525
 
400
10/1 - 3/31
December 1, 2014
March 31,2017
72-25
UGI CORP-25
600033
MT. JOY
1,686
 
100
10/1 - 3/31
December 1, 2014
March 31, 2017
72-25
UGI CORP-25
600036
LITITZ
2,976
 
300
10/1 - 3/31
December 1, 2014
March 31,2017
72-25
UGI CORP-25
600037
MANHEIM
1,488
 
150
10/1 - 3/31
December 1, 2014
March 31, 2017
72-25
UGI CORP-25
600038
NEW HOLLAND
23,856
 
200
10/1 - 3/31






--------------------------------------------------------------------------------






Begin
Date


End
Date
Scheduling Point No.
Scheduling Point Name
Measuring Point No.
Measuring Point Name
Maximum Daily Delivery Obligation (Dth/day) 1/
Design Daily Quantity (Dth/day) 1/
Minimum Delivery Pressure Obligation (psig) 1/
Recurrence Interval
December 1, 2014
March 31,2017
72-25
UGI CORP-25
603470
MARIETTA
13,800
 
400
10/1 - 3/31
December 1, 2014
March 31, 2017
72-25
UGI CORP-25
604626
LOCUST POINT
27,700
 
500
10/1 - 3/31
December 1, 2014
March 31,2017
72-25
UGI CORP-25
630112
UGI Morgantown
2,500
 
60
10/1 - 3/31
December 1, 2014
March 31, 2017
72-25
UGI CORP-25
600019
MILLWAY
10,917
 
400
4/1 - 9/30
December 1, 2014
March 31,2017
72-25
UGI CORP-25
600030
HARRISBURG
23,564
 
400
4/1 - 9/30
December 1, 2014
March 31, 2017
72-25
UGI CORP-25
600033
MT. JOY
1,197
 
100
4/1 - 9/30
December 1, 2014
March 31,2017
72-25
UGI CORP-25
600036
LITITZ
2,113
 
300
4/1 - 9/30
December 1, 2014
March 31, 2017
72-25
UGI CORP-25
600037
MANHEIM
1,056
 
150
4/1 - 9/30
December 1, 2014
March 31,2017
72-25
UGI CORP-25
600038
NEW HOLLAND
16,623
 
200
4/1 - 9/30
December 1, 2014
March 31, 2017
72-25
UGI CORP-25
603470
MARIETTA
9,798
 
400
4/1 - 9/30
December 1, 2014
March 31, 2017
72-25
UGI CORP-25
604626
LOCUST POINT
19,667
 
500
4/1 - 9/30
December 1, 2014
March 31,2017
72-25
UGI CORP-25
630112
UGI Morgantown
1,775
 
60
4/1 - 9/30
April 1, 2017
June 30, 2023
72-25
UGI CORP-25
600030
HARRISBURG
4,520
 
400
10/1 - 3/31
April 1, 2017
June 30, 2023
72-25
UGI CORP-25
600038
NEW HOLLAND
1,500
 
200
10/1 - 3/31




--------------------------------------------------------------------------------




April 1, 2017
June 30, 2023
72-25
UGI CORP-25
600030
HARRISBURG
2,260
 
400
4/1 - 9/30
April 1, 2017
June 30, 2023
72-25
UGI CORP-25
600038
NEW HOLLAND
750
 
200
4/1 - 9/30
December 1, 2014
June 30, 2023
C22
EAGLE-25
632170
EAGLE C.S. (74-0000
8,500
 
 
10/1 - 3/31
December 1, 2014
June 30, 2023
C22
EAGLE-25
632170
EAGLE C.S. (74-0000
4,250
 
 
4/1 - 9/30
December 1, 2014
March 31, 2017
C23
PENNSBURG-23
631929
PENNSBURG (74-000
0
 
 
10/1 - 3/31
December 1, 2014
March 31,2017
C23
PENNSBURG-23
631929
PENNSBURG (74-000
0
 
 
4/1 - 9/30











Application of MDDOs, DDQs and ADOs, minimum pressure and/or hourly flowrate
shall be as follows:





--------------------------------------------------------------------------------






FN01    Transporter's historic practice of providing Shipper flexibility in
meeting the hourly variations in its requirements at city-gate delivery points
under its service agreements, within the daily firm obligations set forth in
Shipper's contracts, will continue unless it becomes inconsistent with the terms
of Transporter's FERC Gas Tariff, as that Tariff may be changed from time to
time, or unless Transporter issues an operational flow order ("OFO") limiting
hourly deliveries in the manner described herein. If such an OFO is issued,
Shipper will be entitled to receive hourly deliveries of 110% of 1124\h of the
quantity of gas scheduled on a Gas Day,
or such higher quantity as may be specified in the OFO, at its primary delivery
points during any five hours falling between 5 a.m. and 9 a.m. eastern clock
time or between 5 p.m. and 9 p.m. eastern clock time, respectively, as
determined by Shipper (the "Hourly Flow Rate"). Notwithstanding the foregoing,
Transporter may sue an OFO directed at Shipper's delivery points and requiring a
lower Hourly Flow Rate based upon the occurrence of an event specified in
Section 17 of the General Terms and Conditions of Transporter's FERC Gas Tariff
that materially affects Transporter's ability to serve Market Areas 23 and/or 25
and requiring the issuance of an OFO specifically limiting the Hourly Flow Rate
to Shipper. Transporter reserves the right, if operationally necessary, to
require that Shipper take its Hourly Flow Rate at its citygate delivery points
on a pro rata basis based on the Maximum Daily Delivery Obligations (MDDOs) at
those delivery points.


Unless Measuring Point specific MDDOs are specified in a separate firm service
agreement between Transporter and Shipper, Transporter's aggregate MDDO, under
this and any other service agreement between Transporter and Shipper, at the
Measuring Points listed above shall not exceed the MDDO quantities set forth
above for each Measuring Point. In addition, Transporter shall not be obligated
on any day to deliver more than the Aggregate Daily Quantities (ADO's) listed
below in the Aggregate Areas listed below. The Measuring Points identified above
in Group Nos. 1 or 2 are in the Aggregate Areas set forth in greater detail
below. Any Measuring Point specific MDDOs in a separate firm service agreement
between Transporter and Shipper shall be additive both to the individual
Measuring Point MDDOs and to any applicable ADOs set forth herein.


Group No. 1
These Measuring Points are in the Texas Eastern Directs Aggregate Area and the
Line 1278 North Aggregate Area:
600021,600023,600032,631929, and 632170


Group No. 2
These Measuring Points are in the Line 1278 North Aggregate Area:
600012, 600013, 600018, 600020, and 637254


Group No. I Aggregate Area Name I ADO
1    Texas Eastern Directs Aggregate Area from November 1-March 31 - 29,311
Dth/day
1    Texas Eastern Directs Aggregate Area from April 1-October 31 - 26,774
Dth/day
1+2 ADO for Aggregate Area Group Nos. 1 and 2 - 114,762 Dth/day





--------------------------------------------------------------------------------








The Master List of Interconnects ("MLI") as defined in Section 1 of the General
Terms and Conditions of Transporter's FERC Gas Tariff is incorporated herein by
reference for purposes of listing valid secondary interruptible receipt and
delivery points.




_X_ Yes     No (Check applicable blank) Transporter and Shipper have mutually
agreed to a Regulatory Restructuring Reduction Option pursuant to Section
2 of the General Terms and Conditions of Transporter's FERC Gas Tariff.
Yes _X_ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions of Transporter's FERC Gas Tariff.

    Yes _X_ No (Check applicable blank) The MDDOs, ADOs, and/or DDQs set forth
in Appendix A to Shipper's _________ Service Agreement No.________ are
incorporated herein by reference.
Yes _X_ No (Check applicable blank) This Service Agreement covers interim
capacity sold pursuant to the provisions of General Terms and Conditions Section
4. Right of first refusal rights, if any, applicable to this interim capacity
are limited as provided for in General Terms and Conditions Section 4.

Yes _X_ No (Check applicable blank) This Service Agreement covers offsystem
capacity sold pursuant to Section 47 of the General Terms and Conditions. Right
of first refusal rights, if any, applicable to this offsystem capacity are
limited as provided for in General Terms and Conditions Section 47.





UGI UTILITIES INC.                        COLUMBIA GAS TRANSMISSION, LLC




By                                 By                        


Title                                Title                        


Date                                Date                        






